Case: 19-11272     Document: 00515587259          Page: 1     Date Filed: 10/02/2020




           United States Court of Appeals
                for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         October 2, 2020
                                   No. 19-11272                           Lyle W. Cayce
                                                                               Clerk

   Basic Capital Management, Incorporated;
   Transcontinental Realty Investors, Incorporated;
   Michael J. Quilling, as Court Appointed Receiver for
   American Realty Trust Incorporated,

                                                            Plaintiffs—Appellants,

                                       versus

   Dynex Capital, Incorporated; Dynex Commercial,
   Incorporated, also known as DCI Commercial Incorporated,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:17-CV-1147


   Before King, Stewart, and Southwick, Circuit Judges.
   King, Circuit Judge:
         After years of litigation in the Texas state courts, Plaintiffs-appellants
   won a $55 million judgment against Dynex Commercial, Inc. Unable to
   collect that judgment, Plaintiffs filed a lawsuit against Dynex Commercial,
   Inc. and Dynex Capital, Inc., alleging fraudulent-transfer and alter-ego
   claims. The district court dismissed Plaintiffs’ second amended complaint
Case: 19-11272      Document: 00515587259           Page: 2   Date Filed: 10/02/2020




                                     No. 19-11272



   with prejudice on the grounds that the fraudulent-transfer claim is time-
   barred, and the alter-ego claim is barred by res judicata. We AFFIRM.
                                          I.
          In the late 1990s, Dynex Commercial, Inc. (“DCI”) agreed to lend
   Plaintiffs $160 million to finance commercial and multifamily properties.
   When DCI failed to fulfill its loan commitment, Plaintiffs brought a lawsuit
   in 1999 in Texas state court against DCI and its indirect parent company,
   Dynex Capital, Inc. (“Dynex Capital”). In 2004, a jury returned a verdict in
   Plaintiffs’ favor. The trial court, however, granted DCI and Dynex Capital’s
   motions for judgment notwithstanding the verdict and ordered that Plaintiffs
   “take nothing” from DCI and Dynex Capital. Plaintiffs appealed the trial
   court’s judgment as to DCI, though not as to Dynex Capital. After several
   appeals, the Texas Supreme Court reversed the trial court. On remand, in
   2015, judgment was entered in favor of Plaintiffs for over $55 million dollars
   against DCI, which was the “sole remaining defendant” at the time.
          In April 2017, as part of their efforts to enforce the judgment following
   post-judgment discovery, Plaintiffs brought a new lawsuit in Texas state
   court once again against both DCI and Dynex Capital. DCI and Dynex
   Capital removed the case to federal court on the basis of diversity
   jurisdiction. Because DCI has no assets, Plaintiffs seek to recover from Dynex
   Capital by alleging that, in 2000, DCI fraudulently transferred twenty-five
   commercial loans and security interests to Dynex Capital and that DCI was
   Dynex Capital’s alter ego. The district court dismissed Plaintiffs’ claims twice
   without prejudice and with leave to amend. After Plaintiffs filed their second
   amended complaint, DCI and Dynex Capital again moved to dismiss, arguing
   that the fraudulent-transfer claim is time-barred and the alter-ego claim is
   barred by res judicata. After providing Plaintiffs with three bites at the
   proverbial apple, the district court agreed with DCI and Dynex Capital and




                                          2
Case: 19-11272        Document: 00515587259         Page: 3    Date Filed: 10/02/2020




                                     No. 19-11272



   dismissed Plaintiffs’ second amended complaint with prejudice. Plaintiffs
   then filed a timely notice of appeal.
                                           II.
          We review the district court’s ruling on a motion to dismiss under
   Federal Rule of Civil Procedure 12(b)(6) de novo. Wampler v. Sw. Bell Tel.
   Co., 597 F.3d 741, 744 (5th Cir. 2010). “To survive a motion to dismiss, a
   complaint must contain sufficient factual matter, accepted as true, to ‘state a
   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
   678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
          “[D]ismissal under Rule 12(b)(6) may be appropriate based on a
   successful affirmative defense,” provided that the affirmative defense
   “appear[s] on the face of the complaint.” EPCO Carbon Dioxide Prods., Inc.
   v. JP Morgan Chase Bank, NA, 467 F.3d 466, 470 (5th Cir. 2006). Judicially
   noticed facts may also be considered in ruling on a motion to dismiss. Funk v.
   Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011). “A district court’s use of
   judicial notice under Federal Rule of Evidence 201 is reviewed for abuse of
   discretion.” Id.
          As an initial matter, we must first determine whether the district
   court’s use of certain judicially noticed facts in ruling on the 12(b)(6) motion
   was appropriate. Specifically, the district court took judicial notice of Dynex
   Capital’s 2002 Form 10-K annual report (the “Form 10-K”) and the
   proceedings and record of the 1999 state-court litigation (the “state-court
   record”).
          Federal Rule of Evidence 201 allows a district court to take judicial
   notice of a “fact that is not subject to reasonable dispute because it (1) is
   generally known within the trial court’s territorial jurisdiction; or (2) can be
   accurately and readily determined from sources whose accuracy cannot




                                           3
Case: 19-11272      Document: 00515587259           Page: 4    Date Filed: 10/02/2020




                                     No. 19-11272



   reasonably be questioned.” Fed. R. Evid. 201(b). The district court “may
   take judicial notice at any stage of the proceeding.” Fed. R. Evid. 201(d)
   (emphasis added). And if there remained any doubt about whether “any
   stage of the proceeding” included the motion-to-dismiss stage, our
   precedents have resolved that doubt, explaining that “[w]hen reviewing a
   motion to dismiss, a district court ‘must consider the complaint in its
   entirety, as well as other sources courts ordinarily examine when ruling on
   Rule 12(b)(6) motions to dismiss, in particular, documents incorporated into
   the complaint by reference, and matters of which a court may take judicial
   notice.’” Funk, 631 F.3d at 783 (quoting Tellabs, Inc. v. Makor Issues & Rights,
   Ltd., 551 U.S. 308, 322 (2007)); see also Lovelace v. Software Spectrum Inc., 78
F.3d 1015, 1017–18 (5th Cir. 1996).
          In this case, as the district court correctly observed, the Form 10-K
   and the state-court record “are all publicly available governmental filings and
   the existence of the documents, and the contents therein, cannot reasonably
   be questioned.” Therefore, the Form 10-K and the state-court record fall
   squarely within the ambit of Rule 201(b).
          Plaintiffs, however, take issue with the district court’s consideration
   of the Form 10-K and state-court record at the motion-to-dismiss stage.
   According to Plaintiffs, although Rule 201 may incant the words “any stage
   of the proceedings,” at the motion-to-dismiss stage, a district court “must
   not go outside the pleadings” with one exception. Plaintiffs argue that this
   sole exception exists when a defendant attaches documents to a motion to
   dismiss that are “referred to in the plaintiff’s complaint and are central to its
   claim.” In support of their argument, Plaintiffs rely on Scanlan v. Texas A&M
   Univ., 343 F.3d 533 (5th Cir. 2003). But their reliance on Scanlan is misplaced
   because Scanlan did not involve properly judicially noticed facts. 343 F.3d at
   537. Thus, Plaintiffs’ argument fails. As discussed above, Rule 201(d)




                                          4
Case: 19-11272      Document: 00515587259           Page: 5    Date Filed: 10/02/2020




                                     No. 19-11272



   expressly provides that a court “may take judicial notice at any stage of the
   proceeding,” and our precedents confirm judicially noticed facts may be
   considered in ruling on a 12(b)(6) motion. See Funk, 631 F.3d at 783; Lovelace,
78 F.3d at 1017–18.
          Therefore, in ruling on the 12(b)(6) motion, “the district court
   appropriately used judicial notice.” Funk, 631 F.3d at 783. As a result, against
   the backdrop of Plaintiffs’ complaint and the properly judicially noticed
   Form 10-K and state-court record, we turn to whether Plaintiffs’ claims are
   time-barred or precluded by res judicata.
                                         III.
          Plaintiffs bring a fraudulent-transfer claim under the Texas Uniform
   Fraudulent Transfer Act (“TUFTA”), TEX. BUS. & COM. CODE ANN.
   § 24.001 et. seq. Specifically, Plaintiffs allege that Dynex Capital intended to
   defraud them by stripping DCI of all of its assets while the state-court
   litigation was ongoing. In support of this claim, Plaintiffs point to twenty-five
   loan transfers from DCI to Dynex Capital in 2000.
          Under TUFTA, a plaintiff must bring a fraudulent-transfer claim
   “within four years after the transfer was made or the obligation was incurred
   or, if later, within one year after the transfer or obligation was or could
   reasonably have been discovered by the claimant.” TEX. BUS. & COM. CODE
   ANN. § 24.010(a)(1). We have made an Erie guess that the one-year period
   begins to run when the plaintiff knew of or could reasonably have discovered
   the transfer and its fraudulent nature. Janvey v. Democratic Senatorial
   Campaign Comm., Inc., 712 F.3d 185, 195 (5th Cir. 2013).
          In this case, Plaintiffs filed their lawsuit in April 2017. Accordingly, if
   Plaintiffs knew of or could reasonably have discovered the transfers of the
   twenty-five loans and their fraudulent nature before April 2016, then the




                                           5
Case: 19-11272          Document: 00515587259             Page: 6   Date Filed: 10/02/2020




                                           No. 19-11272



   fraudulent-transfer claim is time-barred. Below, we first address whether
   Plaintiffs knew of or could reasonably have discovered the transfers before
   turning to whether they knew or could reasonably have discovered the
   allegedly fraudulent nature of the transfers.
                                                A.
          Whether Plaintiffs knew of or could reasonably have discovered the
   transfers before April 2016 is fairly straightforward. First, in March 2002, in
   the Form 10-K, Plaintiffs were at least made aware of the fact that DCI was
   transferring loans to Dynex Capital. Specifically, the Form 10-K disclosed
   that DCI and Dynex Capital had a “funding agreement” under which DCI
   transferred certain commercial mortgage loans to Dynex Capital, and that
   Dynex Capital “paid DCI none, $288 1, and $2,147, respectively, under this
   agreement for the years ended December 31, 2001, 2000 and 1999.” Second,
   during opening statements in the state-court litigation in January 2004,
   Plaintiffs’ counsel argued to the jury that “every loan made by [DCI] ended
   up in Dynex Capital’s hands.” This statement implies that Plaintiffs were
   aware of transfers of assets from DCI to Dynex Capital. Third, Plaintiffs have
   admitted that as early as February 2004 they “researched and printed out
   every UCC filing found online that reflected assets owned by [DCI]” and
   that “[t]hese searches covered transactions as far back as the late 1990’s
   through February 9, 2004.” All of the transfers that Plaintiffs complain about
   occurred in 2000, so Plaintiffs’ thorough research of DCI’s secured interests
   from 1999 to 2004 would have provided Plaintiffs with notice of the transfers
   at issue. Therefore, Plaintiffs knew of or reasonably could have discovered
   the transfers at least by February 2004, if not earlier.



          1
              All amounts are in thousands of dollars.




                                                 6
Case: 19-11272     Document: 00515587259           Page: 7   Date Filed: 10/02/2020




                                    No. 19-11272



                                        B.
          As discussed above, knowledge of the transfers does not end our
   inquiry. The fraudulent-transfer claim will only be time-barred if Plaintiffs
   also knew of or reasonably could have discovered the fraudulent nature of the
   transfers before April 2016. For the reasons that follow, we agree with the
   district court that Plaintiffs reasonably could have discovered the allegedly
   fraudulent nature long before April 2016.
          First, in the Form 10-K, Dynex Capital disclosed that as of December
   31, 2001, DCI “has no assets but has asserted counterclaims” in the state-
   court litigation. This type of disclosure should have, at the very least,
   prompted additional diligence and review of where DCI’s assets went. The
   argument that this sentence is buried in the Form 10-K is unavailing. The
   disclosure is clearly made in the Notes to the Consolidated Financial
   Statements, and a plaintiff, exercising reasonable diligence, would have
   reviewed the annual report of a company it was suing for millions of dollars.
   Second, beyond the Form 10-K, Plaintiffs have admitted that their thorough
   review in 2004 of all of DCI’s UCCs revealed “evidence of potentially Tens
   of Millions of Dollars in secured positions on real estate that were titled in
   the name of Dynex Commercial and/or Dynex Capital, as well as
   assignments from Dynex Commercial to Dynex Capital.” This discovery
   would have prompted a reasonable plaintiff to inquire why these assignments
   occurred within the company’s corporate structure.
          Third, even disregarding the public disclosures in the Form 10-K and
   the UCCs, Plaintiffs were told in a January 2003 deposition that DCI was no
   longer operating and had not held any loans since 2001. Upon hearing that a
   defendant no longer has any assets, especially one being sued for millions of
   dollars, a reasonable plaintiff would make some sort of inquiry into the
   situation. And since discovery in the state-court litigation was ongoing when




                                         7
Case: 19-11272      Document: 00515587259            Page: 8    Date Filed: 10/02/2020




                                      No. 19-11272



   the deposition occurred, asking a few follow-up questions at the deposition,
   for example, would likely have borne fruit. See Biliouris ex rel Biliouris v.
   Patman, 751 F. App’x 603, 605 (5th Cir. 2019) (concluding that a plaintiff
   could have reasonably discovered the fraudulent nature of a transfer because
   the plaintiff received constructive notice of the transfer’s existence while
   discovery was ongoing). Indeed, as in Biliouris ex rel Biliouris v. Patman, the
   alleged fraud in this case involves transferring all of a defendant’s assets while
   litigation is pending without receiving anything in return. In this respect, the
   alleged fraud here is readily distinguishable from the complicated Ponzi
   scheme at issue in Janvey v. Democratic Senatorial Campaign Comm., Inc. See
712 F.3d at 196 (discussing that the Ponzi scheme would not have been
   “readily evident . . . to anyone not privy to the inner workings of the [relevant
   entities]” and that discovering the fraud required, among other things, an
   analysis of the books and records by a certified public accountant).
          Finally, Plaintiffs’ assertion that pre-judgment discovery regarding
   DCI’s ability to satisfy a judgment would not have been permissible is
   unavailing. There are at least two other ways that the transfers from DCI to
   Dynex Capital would have been “relevant to the subject matter of the
   pending action”: (1) the relationship between DCI and Dynex Capital and
   (2) the possibility of adding a fraudulent-transfer claim. Tex. R. Civ. P.
   192.3. Thus, following the January 2003 deposition—or even as part of that
   deposition—Plaintiffs could have taken discovery about where DCI’s assets
   went. In any event, Plaintiffs could have reasonably discovered the allegedly
   fraudulent nature long before April 2016.
          Therefore, we agree with the district court that the fraudulent-
   transfer claim is time-barred.




                                           8
Case: 19-11272       Document: 00515587259            Page: 9   Date Filed: 10/02/2020




                                       No. 19-11272



                                           IV.
            Plaintiffs’ alter-ego claim is barred by res judicata. “[D]ismissal under
   Rule 12(b)(6) is appropriate if the res judicata bar is apparent from the
   pleadings and judicially noticed facts.” Kahn v. Ripley, 772 F. App’x 141, 142
   (5th Cir. 2019) (citations omitted).
            Under Texas law, which applies when federal courts determine the
   preclusive effect of Texas judgments, res judicata “bars assertion of a claim
   in a subsequent case when: (1) there is a prior final judgment on the merits by
   a court of competent jurisdiction; (2) the parties in the second action are the
   same or in privity with those in the first action; and (3) the second action is
   based on the same claims as were raised or could have been raised in the first
   action.” Weaver v. Tex. Capital Bank, N.A., 660 F.3d 900, 906 (5th Cir.
   2011).
            The parties agree that the first two elements of res judicata have been
   met in this case, so the only dispute concerns whether Plaintiffs’ alter-ego
   claim could have been brought in the state-court litigation. To determine
   what claims could have been raised in the first action, Texas follows a
   “transactional approach,” under which “a final judgment on an action
   extinguishes the right to bring suit on the transaction, or series of connected
   transactions, out of which the action arose.” Barr v. Resolution Trust Corp. ex
   rel. Sunbelt Fed. Sav., 837 S.W.2d 627, 631 (Tex. 1992). This determination
   “requires an analysis of the factual matters that make up the gist of the
   complaint.” Id. at 630. “Any cause of action which arises out of those same
   facts should, if practicable, be litigated in the same lawsuit.” Id.
            Plaintiffs’ alter-ego claim could have and should have been brought in
   the state-court litigation. The gist of the state-court litigation and the instant
   litigation revolves around liability for breach of the $160 million loan




                                            9
Case: 19-11272     Document: 00515587259              Page: 10   Date Filed: 10/02/2020




                                       No. 19-11272



   agreement. In the state-court action, Plaintiffs successfully held DCI liable
   for that breach. They tried and failed, however, to hold Dynex Capital jointly
   and severally liable for that breach. Nevertheless, in their second amended
   complaint, Plaintiffs allege that “Dynex Capital should be held jointly and
   severally liable for the judgment debt of [DCI] owed to Plaintiffs because
   Dynex Capital and [DCI] constituted a single business enterprise and carry
   out a common business objective.” And Plaintiffs go on to allege that “Dynex
   Capital used the corporate form of [DCI] to perpetrate a fraud on Plaintiffs
   by inducing Plaintiffs to enter into the $160 Million Commitment . . . on the
   pretext that [DCI] was and would be capable of fulfilling its obligations . . . .”
   Regardless of how Plaintiffs repackage their claim, they are attempting to
   relitigate Dynex Capital’s liability for breach of the $160 million loan
   agreement after a Texas court has already entered judgment in favor of Dynex
   Capital—a judgment that has been left unchallenged as to Dynex Capital. Res
   judicata bars this type of claim.
          And Plaintiffs are aware that the state-court litigation and the action
   before us share the same nucleus of operative facts. Indeed, in opposing
   removal of this case to federal court, Plaintiffs argued that the alter-ego claim
   asserted against Dynex Capital is “simply an extension and continuation of
   the claims asserted against [DCI].”
          Although Plaintiffs include allegations about events that occurred
   after the state-court litigation began, i.e. the transfer of DCI’s assets to Dynex
   Capital, those allegations do not mean that Plaintiffs were unable to bring
   their alter-ego claim in the state-court litigation. See Barr, 837 S.W.2d at 631
   (“Discovery should put a claimant on notice of any need for alternative
   pleading. Moreover, if success on one theory becomes doubtful because of
   developments during trial, a party is free to seek a trial amendment.”). In this
   case, while the state-court litigation was pending, Plaintiffs were aware of the




                                           10
Case: 19-11272     Document: 00515587259            Page: 11   Date Filed: 10/02/2020




                                     No. 19-11272



   fact that DCI had no assets and had engaged in a series of transfers of its
   assets to Dynex Capital. These facts would have put a reasonable plaintiff on
   notice of the need for alternative pleading, including the possibility of an
   alter-ego claim. Indeed, in the state-court litigation, Plaintiffs alleged that
   Dynex Capital was liable because it “made representations to [Plaintiffs] that
   [DCI] was willing, ready, and able, and had the financial stability and
   resources, to provide $160,000,000 in loans to [Plaintiffs].” Further, at trial,
   Plaintiffs (unsuccessfully) attempted to “amend [the complaint] to formally
   seek damages directly from Dynex Capital” for breach of contract on the
   theory that Dynex Capital ratified the loan commitment. See Nilsen v. City of
   Moss Point, 701 F.2d 556, 563 (5th Cir. 1983) (“[B]oth courts and
   commentators agree that theories which were the subject of an untimely
   motion to amend, filed in the earlier action, ‘could have been brought’
   there.”). Plaintiffs’ failure to raise an alter-ego claim against Dynex Capital
   during the state-court litigation does not mean that they can raise such a claim
   now.
          Therefore, we agree with the district court that the alter-ego claim is
   barred by res judicata.
                                         V.
          Plainly put, Plaintiffs first attempted to recover from DCI and Dynex
   Capital in state court more than twenty years ago. When the trial court
   entered take-nothing judgments in favor of DCI and Dynex Capital, Plaintiffs
   could have challenged that judgment as to both DCI and Dynex Capital. By
   the time the case returned to the trial court on remand from the Texas
   Supreme Court, DCI was the only remaining defendant, and the opportunity
   to hold Dynex Capital liable had long since come and gone.
          We AFFIRM the district court’s judgment.




                                          11